COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Preston Marshall and Rusk Capital Management, L.L.C. v. Maropco,
                          Inc. and E. Pierce Marshall, Jr.

Appellate case number:    01-22-00573-CV

Trial court case number: 2015-35950

Trial court:              11th District Court of Harris County

         On August 29, 2022, appellants, Preston Marshall and Rusk Capital Management, L.L.C.,
filed a motion to abate this appeal until the trial court concludes a new trial regarding certain
litigation expenses and issues a new final judgment.
       We grant the motion.
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. This Court will consider a motion to reinstate by either party or may reinstate on its own
order.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually

Date: September 13, 2022